g Case 7:19-mj-00928 Document 1 Filed on 04/24/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) Criminal Complaint

 

United States District Court

soUTHERN DISTRICT oF TExAs
McALLEN DIVISION ‘

 

 

nNITED sTATE's 0F AMERICA _ ,
V' CRIMINAL COMPLAINT

Doug|as Ernesto Vasquez-Marroquin

/

AKA: Jose Car|os Ve|asquez-Marroquin

Case Number: M-19`-Gl 22 -M

|AE . YOB: 1980
EL SALVADOR
(Name and Address ofDefendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about ' April 23, 2019 in Hi_da|qo ` COunty, in
1
the _ v Southern ` “ District of Texas
(Track Statuto)y L'anguage of Ojj‘"ense) \
being `then and there an alien who had previously been deported from the United States to El Salvador in pursuance of law, and
thereafter was found near Mission, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to atreapplicati`on by the__defendant for admission into the United
States; '

in violation of Title 8 United States Code, Section(s) y 1326 (Felony)
I further state that l am a(n) Senior Patrol Agent and that this complaint is based on the
following facts: '

 

Douglas Ernesto Vasquez-Marroquin was encountered by Bo_rder Patrol Agents near Mission, Texas on Apri123, 2019, The
investigating_Agent established that the Defendant was an undocumented alien and requested recor`d checks. The Defendant claims to
have illegally entered the United States on April 23, 2019, near Hidalgo Texas. Record checks revealed the Defendant was formally
Deported/Excluded'from the United States on October 3, 2011 through Houston, Texas. Prior to Deportation/Exclusion the Defendant
was instructed not to return to the Unite_d States without permission from the U.S. Attorney General and/or the Secretary of Homeland
Security. On January 27, 2011, the defendant was convicted of Reentry of Deported Alien and sentenced to eighteen (18) months

. confinement and three (3) years supervised release term. '

apparel b®"_;jfvfa/m+r M~/:@k

\

 

   
 
 

 

Continued on the attached sheet and made a part of this complaint f [:lYes lNo
/ //
Sworn to before me and subscribed in my presence, Signature of ' nant
Apri| 24, 2019 ",Q .' l'/‘Ip ,/1', _ , rnie Ber Senior Patro|
' b

Juan F. Alanis , U.S. Magistrate Judge \_/ '
Name and rifle of Judicial officer l f signature of Judicial officer

 

